ITEMID: 001-110804
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF AIGNER v. AUSTRIA
IMPORTANCE: 3
CONCLUSION: No violation of Article 6+6-3-d - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Fair hearing) (Article 6 - Right to a fair trial;Article 6-3-d - Examination of witnesses)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 6. The applicant was born in 1954 and lives in Graz.
7. On 20 March 2001 Mrs K was questioned by the police after shouting from the window of the applicant’s room. She stated that she had met the applicant that afternoon in a public house. After visiting further pubs she had accompanied him to his rented room where, she alleged, he had attempted to rape her. On 21 March 2001 Mrs K was again questioned by the police and criminal proceedings were instituted against the applicant.
8. Between 1.04 p.m. and 3.16 p.m. on 18 April 2001 Mrs K was questioned by the investigating judge in the presence of the applicant, his lawyer, a psychiatric expert Mr H and the court stenographer. The applicant and his lawyer were given the opportunity to put questions to Mrs K and the hearing was recorded on video. Mrs K stated that in the course of the attempted rape the applicant had hit her across the left temple, grabbed her by the hair and threatened her with a knife. In the course of the struggle she had injured her hand on the knife. Mrs K also stated that she had worked as a prostitute between 1990 and 1996/97, but said that the applicant had been unaware of this. At the end of the examination the applicant’s counsel stated that she had no further questions to put to Mrs K. Subsequently the questioning was transcribed and the transcript ran to 29 pages.
9. On 9 October 2001 the Graz Regional Court (Landesgericht) convicted the applicant of attempted rape with violence. At the trial Mrs K refused to give evidence. The applicant appealed to the Supreme Court (Oberster Gerichtshof), which upheld his plea of nullity and quashed the conviction. It found that the proceedings before the Regional Court were defective under Article 258 of the Code of Criminal Procedure (Strafprozeßrechtsordnung) as the Regional Court had based its findings on Mrs K’s statements to the police, which had not been read out at the trial.
10. The Regional Court then resumed the proceedings in a new composition. At hearings on 1 July, 26 August, 15 October and 19 November 2002, it heard evidence from the applicant and further witnesses. These witnesses included Mr S, a waiter working in one of the pubs which the applicant had visited with Mrs K, Mrs P, the innkeeper of another pub, and Mr L, Mrs K’s partner. In the course of their testimony these witnesses made inter alia the following statements: Mr S, who had previously stated that he had noticed a blue mark on Mrs K’s left temple, now said that he did not know exactly where the blue mark was and that he had not seen Mrs K’s face. Mrs P stated that Mrs K’s behaviour often became erratic after she had consumed alcohol, that she frequently sought refuge from her partner and later invented a pretext, that her partner beat her and that she often had black eyes. Mr L stated that Mrs K had worked as a prostitute but had stopped doing so some months prior to the incident.
11. The Regional Court heard evidence from four police officers who had been called to the scene. All of them had noticed a knife wound on Mrs K’s hand. Two officers had noticed a slight swelling on her temple. Another police officer had noticed loose strands of Mrs K’s hair including some on the applicant’s clothes.
12. The Regional Court also heard evidence from Mr H, who had submitted an expert opinion on the question of the extent to which Mrs K’s alcohol level at the material time had affected her ability to remember the events. Mr H stated that Mrs K’s statements were likely to be true.
13. Mrs K was invited to give evidence while the applicant, pursuant to Article 250 of the Code of Criminal Procedure, was taken into an adjacent room. However, as Article 152 § 1 subsection 2a of the Code of Criminal Procedure entitled her to do, Mrs K refused to give evidence and requested that the statements she had made to the police and the investigating judge be read out instead. The court granted her request. The Court also granted the applicant’s request for the video recording of her deposition before the investigating judge to be shown. However, when played, the video recording turned out to be a blank tape.
14. The applicant contested Mrs K’s credibility. He argued in particular that her account of how she had come to be in his room and of her conduct after the alleged offence was not plausible and requested the court to inspect the scene. He further contended that there were a number of discrepancies between the events as described by Mrs K to the police and those she had described to the investigating judge, as well as between her evidence and the evidence given by the witnesses, Mr S, Mr L and Mrs P, at the trial. He therefore requested the court to call Mrs K again and, to the extent his opinion was of relevance for the court, the expert witness Mr H. The applicant submitted that Mr H should also give evidence on the methods he had used to assess Mrs K’s credibility and the kind of questions he had asked when she appeared before the investigating judge. The applicant argued, lastly, that, in view of the large number of contradictions in the evidence given by Mrs K, who was the sole prosecution witness, it was essential for the court to view the video recording of her hearing in order to be able to assess her credibility. He added that, if the recording could not be shown, then he should be given the benefit of the doubt and acquitted.
15. The court dismissed the applicant’s requests for the further taking of evidence. It did not consider it useful to visit the scene as the room in question was no longer in the state it had been in at the material time. Furthermore, photographs of the premises could be seen in a file prepared by the police, and it was for the court to analyse the inconsistencies between Mrs K’s and the applicant’s differing statements. For the latter reason it also refused to put further questions to Mr H. Lastly, it dismissed the applicant’s request for Mrs K to be called again to give further evidence as she had refused to give evidence at the trial and there was no indication that she would change her mind.
16. On 19 November 2002 the Regional Court, sitting in a formation of two professional judges and two lay judges, convicted the applicant of attempted rape with violence. It relied partly on Mrs K’s statements to the police and the investigating judge. It noted that Mrs K had been under the influence of alcohol to a considerable degree at the time of the events. The court accepted the applicant’s argument that Mrs K had accompanied him to his room voluntarily. It found, however, that despite Mrs K’s inability to recall the events immediately before and after the attempted rape, her allegations of assault were credible. It noted in this regard that they were consistent with the other evidence obtained in the proceedings, namely the injuries to Mrs K witnessed by the police officers. The court did not believe the applicant’s account that he had invited Mrs K for drinks all afternoon and then to his room out of sympathy for her. It further noted that the applicant could not give any convincing reason for the fact that strands of Mrs K’s hair had been spotted by a police officer on his clothes. Furthermore, it did not believe the applicant’s assertions that Mrs K had injured herself in a fall on the way from the pub to his flat or that she had not suffered any other injuries, in particular the wound to her hand. Having regard to Mrs K’s injuries and to the applicant’s criminal record of eleven previous convictions, it sentenced the applicant to three years’ imprisonment. Referring to a psychiatric expert opinion, it further ordered that he be detained in an institution for mentally ill offenders.
17. The applicant filed a plea of nullity with the Supreme Court (Oberster Gerichtshof) in which he complained inter alia about the dismissal of his requests for further evidence to be taken. He submitted in particular that the photographs to which the Regional Court had referred did not show the room as it was at the time of the events. He argued that in view of the various inconsistencies in Mrs K’s description of the events, the Regional Court should have visited the scene in order to stage a reconstruction. He further argued that the proceedings had been conducted contrary to the direct evidence rule (Unmittelbarkeit) in that the trial court had not seen the video recording of the hearing at which the depositions were taken. In view of this and of new evidence that had come to light at the trial, namely the statement by Mrs P that Mrs K frequently made up stories as she feared being beaten up by her partner, the trial court should have recalled Mrs K or, at least, allowed further questions to be put to Mr H. In the applicant’s submission, the proceedings had therefore violated his right under Article 6 of the Convention to conduct his defence effectively.
18. On 20 February 2003 the Supreme Court rejected the applicant’s plea of nullity. It noted that no inspection of the scene was necessary as the applicant’s intention was to prove that Mrs K’s allegations concerning the way to his room and her behaviour after the attempted rape were not true; however, these facts had not been relevant to the court’s decision. As regards his request to call Mrs K again, the applicant had not submitted any reasons why Mrs K would be prepared to give evidence after refusing to do so at the trial on 1 July 2002. The Supreme Court also found that the applicant’s request to hear further evidence from Mr H had not been sufficiently substantiated as it was conditional. In any event, the Regional Court had not relied on Mr H’s expert opinion in its judgment. The Supreme Court noted, lastly, that the Regional Court had dealt with the inconsistencies between Mrs K’s statements to the police and to the investigating judge and between her statements and Mrs P’s statement in the context of its assessment of evidence, an assessment that appeared logical.
19. On 9 April 2003 the Graz Court of Appeal (Oberlandesgericht) dismissed the applicant’s appeal, but granted the Public Prosecutor’s cross-appeal and increased the sentence to four years’ imprisonment. That decision was served on the applicant’s counsel on 9 May 2003.
20. Article 258 of the 1975 Code of Criminal Procedure (Strafprozessordnung), provides that all evidence must in principle be taken at the trial. In particular, witnesses and experts must make their statements orally before the court. Documents may only be used as evidence if they have been read out in court.
21. Article 252 lays down that court transcripts of the questioning of witnesses, other official documents in which statements of witnesses have been recorded and technical recordings of the questioning of witnesses may only be read out or shown at the trial if the witnesses concerned are entitled to refuse to give evidence at the trial (Article 152) and the parties have had the opportunity to participate in the questioning (Article 162a and 247).
22. Article 162a § 1 of the 1975 Code of Criminal Procedure provides for an adversarial hearing before the investigating judge if, on factual or legal grounds, there is reason to fear that the hearing of a witness will not be possible at the trial. The public prosecutor, the defendant and the defendant’s lawyer should be given an opportunity to attend the hearing and question the witness.
23. Article 152 § 1 subsection 2a states that victims of sexual offences by the accused are exempted from giving evidence at the trial if there has been an adversarial hearing of the victim in the preliminary proceedings. This provision was introduced as part of the 1998 reform of the Code of Criminal Procedure. Prior to this reform, only minors aged under fourteen at the time of an alleged sexual offence were exempted from giving evidence at trial. The relevant explanatory notes to the government bill (Erläuterungen zur Regierungsvorlage) state:
“In fact it is to be assumed that the manner in which and date on which the victim gives evidence in criminal proceedings are closely linked to the context of the conflicting aims of victim protection, defence rights and the interest of prosecution. The 1993 reform of the Code of Criminal Procedure has already taken account of the necessary rights for the defence to participate in the proceedings and to question [the victim] and these are also relevant to the provisions of the European Convention of Human Rights. However, it would also appear to be in the interest of victims of sexual offences aged over fourteen for them to be questioned only once, as, in general, making a statement places a heavy mental burden on them. On the other hand, it cannot be overlooked that if the victim is only questioned once and at an early date, there is a danger that it will not be possible to obtain complete consistency between this testimony and the results of subsequent investigations or examinations ... However, the argument in favour of nevertheless increasing procedural safeguards for the alleged victims of sexual offences is the danger of the court proceedings causing damage and traumatisation [to the victim] (secondary victimisation) which has, incidentally, been highlighted by all the experts who work with such victims. When responsibly weighing these interests of the victim against the interests of ascertaining the facts, preference must nevertheless be given to the protection of the victim, especially since it is usually possible to at least partly counterbalance the possible negative effects on evidence by corresponding ‘case management’ and since an examination at a potentially early date is not only in the interest of the witnesses but also promotes the purpose of the procedure, as recollections will still be fresh.”
24. Article 250 of the 1975 Code of Criminal Procedure provides that the presiding judge at the trial may exceptionally order an accused to be held in an adjacent room while a witness gives evidence. The accused must be informed of all statements made in his absence.
25. On 1 January 2008 the Code of Criminal Procedure Amendment Act (Strafprozessreformgesetz) entered into force. While this act brought major changes in particular for the proceedings at the pre-trial stage, the above provisions remained essentially unchanged, even though the numbering of some of the Articles described changed.
26. Article 3 of Council Framework Decision no. 2001/220/JHA of 15 March 2001 on the Standing of Victims in Criminal Proceedings requires each Member State inter alia to supply evidence and to take appropriate measures to ensure that its authorities question victims only in so far as necessary for the purpose of criminal proceedings. Articles 2 and 8(4) require each Member State to make every effort to ensure that victims are treated with due respect for their personal dignity during proceedings, to ensure that particularly vulnerable victims benefit from specific treatment best suited to their circumstances and to ensure that where there is a need to protect victims, particularly those most vulnerable, from the effects of giving evidence in open court, victims may, by decision taken by the court, be entitled to testify in a manner enabling that objective to be achieved, by any appropriate means compatible with its basic legal principles.
27. In its judgment of 16 June 2005 in case no. C-105/03, the European Court of Justice stated that the objectives of these provisions consist, in particular, in ensuring that particularly vulnerable victims receive “specific treatment best suited to their circumstances” and the benefit of special hearing arrangements that are capable of guaranteeing to all victims treatment which pays due respect to their individual dignity and gives them the opportunity to be heard and to supply evidence, and in ensuring that those victims are questioned “only insofar as necessary for the purpose of criminal proceedings”. Where national legislation allows testimony to be given only once, during the preliminary enquiries, a national court should be able, in respect of particularly vulnerable victims, to use a special procedure if it best corresponds to the situation of the victims and is necessary in order to prevent the loss of evidence, to reduce the repetition of questioning to a minimum and to prevent the damaging consequences, for the victims, of their giving testimony at the trial.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
6-3
NON_VIOLATED_BULLETPOINTS: 6-3-d
